Citation Nr: 0002794	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  91-51 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1976 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The claim for an increased rating is plausible and all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

2.  The veteran's service-connected chronic low back strain 
is manifested by no more than moderate limitation of motion 
of the lumbar spine with muscle spasm and severe lumbosacral 
strain is not demonstrated.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for 
chronic low back strain is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation greater than 20 percent 
for chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
chronic low back strain is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and treatment records, including 
records from the Battle Creek, Michigan VA Medical Center, 
have been obtained.  A June 1998 response from the VA Medical 
Center in Albuquerque, New Mexico, reflects that no records 
can be located.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Service connection is currently in effect for chronic low 
back strain with impairment of movement of the lumbar spine.  
A December 1988 rating decision held that an evaluation 
greater than 20 percent for the veteran's service-connected 
low back disability was not warranted, indicating that 
impairment caused by post service injuries could not be used 
to increase the service-connected evaluation.  A June 1989 
rating decision held that the veteran's most recent back 
problems were due to an intercurrent injury, denying service 
connection for status post disc excision at L3-4.  The 
veteran was notified of that decision.  The notification 
clearly indicated to the veteran that service connection for 
disc herniation was denied.  It also notified the veteran of 
his appellate rights, but he did not appeal.  

The veteran's service-connected chronic low back strain has 
been evaluated under the provisions of Diagnostic Codes 5292 
and 5295 of the Rating Schedule.  Diagnostic Code 5292 
provides that for moderate limitation of motion of the lumbar 
spine a 20 percent evaluation will be assigned.  For severe 
limitation of motion of the lumbar spine a 40 percent 
evaluation will be assigned.  Diagnostic Code 5295 provides 
that a 20 percent evaluation will be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilaterally, in standing position.  
For severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending and standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
will be assigned.

Although the report of a March 1991 VA examination reflects 
that range of motion of the veteran's lumbosacral spine was 
stiff with flexion accomplished to 30 degrees, and treatment 
records as well as examinations reflect that the veteran 
experiences chronic low back pain, the report of a January 
1994 VA orthopedic examination reflects that the veteran's 
range of motion of the low back was accomplished in forward 
flexion to 90 degrees, backward extension was to 30 degrees, 
lateroflexion was to 40 degrees, bilaterally, and rotation 
was to 35 degrees, bilaterally.  The report of the January 
1994 VA orthopedic examination reflects that the only 
objective evidence of pain obtained on motion was mild 
evidence on flexion and the diagnoses included chronic 
recurrent low back pain syndrome.  

The report of an August 1997 VA orthopedic examination 
reflects that range of motion of the veteran's low back was 
accomplished to 80 degrees in forward flexion, 20 degrees in 
backward extension, 35 degrees in lateroflexion, bilaterally, 
and 25 degrees in rotation, bilaterally.  An October 1998 
addendum to the August 1997 examination reflects that the 
examiner indicated that the veteran's pain was not of a 
sufficient nature to cause weakness of the ability to flex, 
noting flexion was accomplished to 80 degrees.  It reflects 
that the veteran might possibly have another 5 to 10 degrees' 
loss of flexion and 5 degrees' loss of extension, but no loss 
of rotation or lateroflexion due to flareup.  Further, with 
regard to incoordination and excessive fatigability, the 
examiner indicated that the veteran did not have significant 
fatigability.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
with consideration that only one examination report reflects 
flexion limited to 30 degrees and two examination reports, 
both of which contain more thorough findings with respect to 
range of motion, reflect flexion to 80 degrees or higher and 
the specific opinion offered that not more than an additional 
5 to 10 degrees of flexion would be lost and not more than 
5 degrees of extension would be lost due to the factors in 
38 C.F.R. §§ 4.40, 4.45, the Board concludes that a 
preponderance of the evidence, consisting of the two 
examination reports as well as the addendum addressing 
factors in DeLuca are against a finding that the veteran 
experiences more than moderate limitation of motion of the 
low back.  Since a preponderance of the evidence is against a 
finding that the veteran experiences more than moderate 
limitation of the low back, a preponderance of the evidence 
is against an evaluation greater than the 20 percent that has 
been assigned under Diagnostic Code 5292.  

With respect to Diagnostic Code 5295, the August 1997 VA 
orthopedic examination notes that the veteran has some muscle 
spasm in the paravertebral muscles.  However, none of the 
above enumerated VA examinations, VA treatment records and 
the November 1996, September 1997, and October 1998 reports 
relating to neurology evaluation do not reflect that the 
veteran experiences more than the symptoms relating to the 
criteria for a 20 percent evaluation for lumbosacral strain.  
The competent medical evidence reflects that he continues to 
have good lateroflexion and rotation as well as forward 
bending.  Therefore, he does not experience a listing of the 
whole spine to the opposite side or marked limitation of 
forward bending in standing position.  Neither does he have 
loss of lateral motion or any other symptoms related to 
severe lumbosacral strain or any of the above with abnormal 
mobility on forced motion.  On the basis of the evidence of 
record, a preponderance of the evidence is against a finding 
that the veteran meets the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.  

As noted previously, service connection is not in effect for 
a herniated nucleus pulposus at L4-5.  There is no competent 
medical evidence that associates any neurological symptoms 
with the veteran's service-connected disability that would 
warrant an evaluation greater than the 20 percent assigned 
under Diagnostic Code 5293.  In this regard, Diagnostic Code 
5293 provides that moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  A 
September 1997 VA treatment record reflects that nerve 
conduction velocity studies had been reviewed.  It indicates 
that there was no evidence of ongoing lumbar radiculopathy 
and the October 1998 VA neurology addendum reflects that 
there was no clinical evidence of radiculopathy.  The 
addendum also indicates that reexamination did not reveal any 
focal deficits in the lower extremity and that reflexes were 
brisk at both ankles and knee jerks.  Therefore, in the 
absence of any competent medical evidence indicating that 
symptoms associated with the veteran's service-connected low 
back disability warrant a higher evaluation under Diagnostic 
Code 5293, a preponderance of the evidence is against an 
evaluation greater than 20 percent under Diagnostic Code 
5293.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating for chronic low back strain is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

